122 F.3d 1072
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Steven Leon MADDEN, Plaintiff-Appellant,v.Travis BADGETT, ADW in his individual & official capacity;Marlene Coffey, in her individual & official capacity;  R.Caldwell, in individual & official capacity;  AngeloDaniels, Warden, in his individual & official capacity;Charles Ryan, in his individual & official capacity;  SamuelLewis, in his individual & official capacity, Defendants-Appellees.
No. 96-16893.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Aug. 29, 1997.

Appeal from the United States District Court for the District of Arizona, No. CV-96-01572-EHC(MS);  Earl H. Carroll, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Steven Leon Madden, an Arizona state prisoner, appeals pro se the district court's dismissal as frivolous his 42 U.S.C. § 1983 action alleging that prison officials denied him access to the courts.  We have jurisdiction under 28 U.S.C. § 1291.  We review for abuse of discretion the district court's dismissal of an action as frivolous, see Trimble v. City of Santa Rosa, 49 F.3d 583, 584 (9th Cir.1995) (per curiam),1 and we affirm.


3
On July 15, 1996, the district court ordered Madden to either pay the $120 filing fee or submit a certified trust-account statement in accordance with 28 U.S.C. § 1915(b).  The district court dismissed Madden's complaint due to Madden's failure to obey an order of the court.  We conclude that the district court did not err by dismissing Madden's complaint.  See Fed.R.Civ.P. 41(b);  Ferdik v. Bonzelet, 963 F.2d 1258, 1260-62 (9th Cir.1992).

AFFIRMED.2


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The district court dismissed under 28 U.S.C. § 1915(d).  The former § 1915(d) was redesignated 1915(e) by the Prison Litigation Reform Act, Pub.L. No. 104-135, 110 Stat. 1321 (1996) ("PLRA").  The portion of § 1915(d) which allowed for the dismissal of frivolous in forma pauperis complaints is now codified at 28 U.S.C. § 1915(e)(2)(B)(i)


2
 Because we conclude that the district court did not err by dismissing Madden's complaint for failure to pay the filing fee, we need not address the district court's alternative ground for dismissing Madden's complaint